780 F.2d 1023
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.(The decision of the Court is referenced in a "Table of Decisions Without Reported Opinions" appearing in the Federal Reporter.)LOUIS CHARLES SHEPTIN, Petitioner-Appellant,v.TONY YOUNG, WARDEN, AND ATTORNEY GENERAL OF THE UNITEDSTATES, Respondents-Appellees.
85-5658
United States Court of Appeals, Sixth Circuit.
11/4/85

AFFIRMED
W.D.Tenn.
ORDER
BEFORE:  KEITH and KENNEDY, Circuit Judges; and EDWARDS, Senior Circuit Judge.


1
Sheptin moves for counsel on appeal from the district court's order dismissing his petition for federal habeas corpus relief concerning the conditions of his confinement.  This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and Sheptin's informal brief, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Sheptin was a prisoner at the Memphis, Tennessee Federal Correctional Facility when he filed his petition challenging the conditions of his confinement.  He filed numerous pleadings but allegedly failed to serve copies of these pleadings and exhibits on the other parties.  The district court entered an order requiring Sheptin to explain his failure to serve these documents.  When seven months passed without Sheptin responding to the order, the district court entered an order dismissing the case.


3
The general rule is that dismissal is a harsh sanction and should only be ordered in cases showing a clear record of delay or contumacious conduct by the plaintiff.  Carter v. City of Memphis, Tennessee, 636 F.2d 159, 161 (6th Cir. 1980).  After an examination of the record, we agree with the conclusions of the district court that Sheptin's conduct shows both a clear record of delay and contumacious behavior.  So the district court did not abuse its discretion when it dismissed the case.


4
The motion for counsel is denied.  The judgment of the district court is affirmed under Rule 9(d)(3), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.